As filed with the Securities and Exchange Commission on December 14, 2010 Securities Act File No. 2-10685 Investment Company Act File No. 811-214 S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 W ASHINGTON , D.C. 20549 F ORM N-1A R EGISTRATION S TATEMENT UNDER THE S ECURITIES A CT OF x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 129 x and/or R EGISTRATION S TATEMENT UNDER THE I NVESTMENT C OMPANY A CT OF x Amendment No. x (Check Appropriate Box or Boxes) S ENTINEL G ROUP F UNDS , I NC . (Exact Name of Registrant as Specified in Charter) National Life Drive Montpelier, Vermont (Address of Principal Executive Offices) (Zip Code) (802) 229-3900 (Registrants Telephone Number, including Area Code) Lisa Muller, Esq. c/o Sentinel Asset Management, Inc. National Life Drive Montpelier, Vermont 05604 (Name and Address of Agent for Service) Copy to: John A. MacKinnon, Esq. Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x on December 17, 2010 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: x this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Common Stock, par value $.01 per share. NY1 7476849v.1 Explanatory Note This Post-Effective Amendment No. 129 under the Securities Act of 1933, as amended (the Securities Act) to the registration statement on Form N-1A (the Registration Statement) of Sentinel Group Funds, Inc. (the Registrant) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, until December 17, 2010, the effectiveness of the registration statement filed in Post-Effective Amendment No. 127 on September 30, 2010, pursuant to paragraph (a) of Rule 485 under the Securities Act. This Post-Effective Amendment No. 129 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 127 to the Registrants Registration Statement. NY1 7476849v.1 Pursuant to the requirements of the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended Sentinel Group Funds, Inc. the "Registrant") certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) under the Securities Act and duly caused this Post-Effective Amendment No. 129 to the Registration Statement on Form N-1A of the Registrant, to be signed on behalf of the Registrant by the undersigned, duly authorized, in the City of New York and the State of New York on the 14th day of December, 2010. SENTINEL GROUP FUNDS, INC. (Registrant) By: /s/ Christian Thwaites Christian W. Thwaites President & Chief Executive Officer As required by the Securities Act, this Post-Effective Amendment No. 129 to the Registration Statement has been signed by the following persons in the capacities on the date indicated. Signature Title Date _ /s/ Christian Thwaites President (Chief Executive Officer) and Director December 14, 2010 Christian W. Thwaites _ /s/ John Birch Chief Operations Officer December 14, 2010 John Birch (Principal Financial and Accounting Officer) Thomas H. MacLeay* Director (Chair) December 14, 2010 Thomas H. MacLeay Deborah G. Miller* Director December 14, 2010 Deborah G. Miller John Raisian* Director December 14, 2010 John Raisian Nancy L. Rose* Director December 14, 2010 Nancy L. Rose Richard H. Showalter, Jr.* Director December 14, 2010 Richard H. Showalter, Jr. Susan M. Sterne* Director December 14, 2010 Susan M. Sterne Angela E. Vallot* Director December 14, 2010 Angela E. Vallot Pantanjali Varadarajan* Director December 14, 2010 Pantanjali Varadarajan * Christian W. Thwaites signs this document pursuant to the power of attorney filed with Post Effective Amendment No. 124 to the Registration Statement filed on Form N-1A on January 25, 2010, which is incorporated by reference. _ /s/ Christian Thwaites December 14, 2010 3 NY1 7476849v.1
